MURRAY, Chief Justice.
This case is on all fours with the case of Holmes v. Delhi-Taylor Oil Corp., Tex.Civ.App., 337 S.W.2d 479.
The majority of this Court, with Justice POPE dissenting, decided that the matter in controversy was one over which the Railroad Commission of this State has primary jurisdiction, and that such primary jurisdiction must first be exhausted before resort can be had to the courts.
The Supreme Court has now granted a writ of error in that case, and has also granted writs in two other cases, namely, Delhi-Taylor Oil Corp. v. Gregg, 337 S.W. 2d 216, and Delhi-Taylor Oil Corp. v. Gregg, 337 S.W.2d 222, by the Austin Court of Civil Appeals, involving the same question. The opinions of that Court held contrary to the opinion of this Court, therefore, until this conflict is decided by the Supreme Court we can do nothing other than adhere to our former opinion.
Accordingly, the judgment of the trial court is reversed and the cause dismissed.
POPE, J., dissenting.